Exhibit 10.1

 

Execution Version

 

TENDER AND VOTING AGREEMENT

 

THIS TENDER AND VOTING AGREEMENT is dated as of August    , 2017 (this
“Agreement”), by and among Wabash National Corporation, a Delaware corporation
(“Parent”), Redhawk Acquisition Corporation, a Delaware corporation and a direct
wholly owned subsidiary of Parent (“Purchaser”), and                 (the
“Principal Holder”), a stockholder of Supreme Industries, Inc., a Delaware
corporation (the “Company”).

 

Recitals

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Purchaser
and the Company are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended, supplemented, restated or otherwise modified from
time to time, the “Merger Agreement”), which provides, among other things, for
(i) Purchaser to commence a tender offer, (as it may be amended from time to
time as provided under the Merger Agreement, the “Offer”) to acquire all of the
outstanding shares of Class A Common Stock and Class B Common Stock, par value
$0.10 per share, of the Company (collectively, the “Common Stock”) subject to
the terms and conditions of the Merger Agreement, and (ii) following the
consummation of the Offer, Purchaser to merge with and into the Company (the
“Merger”), whereby, except as expressly provided in Article III of the Merger
Agreement, each issued and outstanding share of Common Stock immediately prior
to the effective time of the Merger will be cancelled and converted into the
right to receive the merger consideration specified therein, in each case, upon
the terms and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Principal Holder is the beneficial and/or
record owner of his, her or its Existing Shares (as defined herein); and

 

WHEREAS, as an inducement and condition to Parent and Purchaser entering into
the Merger Agreement, Parent and Purchaser have requested that the Principal
Holder agree, and the Principal Holder has agreed to (i) enter into this
Agreement, (ii) abide by the covenants and obligations with respect to the
Covered Shares (as defined herein) set forth herein, (iii) tender the Covered
Shares in the Offer, and (iv) support the Merger, the Offer and the other
transactions contemplated by the Merger Agreement (collectively, the
“Transactions”), in each case, upon the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I.
GENERAL

 

Section 1.01                             Defined Terms.  The following
capitalized terms, as used in this Agreement, shall have the meanings set forth
below. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Appraisal Rights” has the meaning set forth in Section 5.03.

 

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended. The terms “Beneficially Own,”
“Beneficially Owned” and “Beneficial Owner” shall each have a correlative
meaning.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Common Stock” has the meaning set forth in the recitals hereto.

 

“Covered Shares” means as of any given date, the Principal Holder’s Existing
Shares, together with any shares of Common Stock or other voting capital stock
of the Company, and any shares of Common Stock or other voting capital stock of
the Company issued upon the conversion, vesting, payment, exercise or exchange
of securities, in all cases that the Principal Holder has or acquires Beneficial
Ownership of on or after the date hereof as of such given date.

 

“Encumbrance” means any lien, mortgage, pledge, conditional or installment sale
agreement, encumbrance, covenant, condition, restriction, charge, option, right
of first refusal, easement, security interest, deed of trust, right-of-way,
encroachment, occupancy right, community property interest or other restriction
of any nature, whether voluntarily incurred or arising by operation of Law,
including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset, but
excluding any obligation under this Agreement and any applicable restrictions on
transfer under the Securities Act. The term “Encumber” shall have a correlative
meaning.

 

“Existing Shares” means an aggregate number of shares of Common Stock
Beneficially Owned by the Principal Holder as of the date hereof, as set forth
opposite the Principal Holder’s name on Schedule 1 hereto.

 

“Grantees” has the meaning set forth in Section 2.02.

 

“Merger” has the meaning set forth in the recitals hereto.

 

“Merger Agreement” has the meaning set forth in the recitals hereto.

 

“Merger Agreement Termination Date” shall mean the date that the Merger
Agreement is validly terminated in accordance with its terms.

 

“Offer” has the meaning set forth in the recitals hereto.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Principal Holder” has the meaning set forth in the preamble hereto.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Transactions” has the meaning set forth in the recitals hereto.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hedge, gift, Encumber, hypothecate or similarly dispose of or to enter into any
Contract, derivative arrangement, option or other arrangement with respect to
the voting of or sale, transfer, assignment, pledge, Encumbrance, hypothecation
or similar disposition of.

 

“Voting Period” has the meaning set forth in Section 2.02.

 

ARTICLE II.
VOTING

 

Section 2.01                             Agreement to Vote and Support.

 

(a)                                 The Principal Holder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at any meeting of
the stockholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the
stockholders of the Company proposed to be taken in lieu of a meeting, the
Principal Holder shall, in each case to the fullest extent that the Covered
Shares are entitled to vote thereon or consent thereto:

 

(i)                                     appear at each such meeting or otherwise
cause his, her or its Covered Shares to be counted as present thereat for
purposes of calculating a quorum; and

 

(ii)                                  vote (or cause to be voted) solely in the
Principal Holder’s capacity as a stockholder of the Company, in person or by
proxy covering, all of his, her or its Covered Shares (to the extent not
purchased in the Offer) (1) against (A) any agreement or arrangement related to
or in furtherance of an Acquisition Proposal, (B) any other action, agreement or
transaction that is intended, or would reasonably be expected to impede, prevent
or materially delay the Offer, the Merger or the other Transactions or this
Agreement or the performance by the Company of its obligations under the Merger
Agreement or by the Principal Holder of his, her or its obligations under this
Agreement and (C) any action, proposal, transaction or agreement that would
reasonably be expected to result in (x) a breach of any covenant, representation
or warranty or other obligation or agreement of the Principal Holder under this
Agreement or in his, her or its capacity as a stockholder of the Company under
the Merger Agreement or (y) the failure of any condition to the consummation of
the Offer or the Merger set forth in the Merger Agreement to be satisfied, and
(2) in favor of the Merger or any other matter to the extent necessary for the
consummation of the Transactions.

 

(b)                                 Any vote required to be cast or consent
required to be executed pursuant to this Section 2.01 shall be cast or executed
in accordance with the applicable procedures relating thereto so as to ensure
that it is duly counted for purposes of determining that a quorum is present (if
applicable) and for purposes of recording the results of such vote or consent.

 

Section 2.02                             Grant of Irrevocable Proxy.  The
Principal Holder hereby irrevocably appoints as his, her or its proxy and
attorney-in-fact Parent, and any other Person designated by Parent in writing
(collectively, the “Grantees”), each of them individually, with full power of
substitution and resubstitution, effective as of the date hereof and continuing
until termination of

 

3

--------------------------------------------------------------------------------


 

this Agreement pursuant to Section 6.01 (the “Voting Period”), (a) to attend any
and all stockholder meetings of the Company with respect to the matters set
forth in Section 2.01, (b) to vote, express consent or dissent or issue
instructions to the record holder to vote, express consent or dissent with
respect to the Covered Shares in accordance with the provisions of
Section 2.01(a) at any such meeting and (c) to grant or withhold, or issue
instructions to the record holder to grant or withhold, consistent with the
provisions of Section 2.01(a), all written consents with respect to the Covered
Shares, in each case as Parent or its proxy or substitute shall, in Parent’s
sole discretion, deem proper with respect to the Covered Shares. The proxy
granted by the Principal Holder under this Agreement shall be irrevocable during
the Voting Period and shall be deemed to be coupled with an interest sufficient
in law to support an irrevocable proxy. The Principal Holder will take such
further action or execute such other instruments as may be reasonably necessary
to effectuate the intent of such proxy and this Section 2.02. The power of
attorney granted by the Principal Holder under this Section 2.02 is a durable
power of attorney and shall survive the bankruptcy or dissolution of the
Principal Holder. Other than as provided in this Section 2.02, the Principal
Holder shall not directly or indirectly grant any Person any proxy (revocable or
irrevocable), power of attorney or other authorization with respect to any of
the Principal Holder’s Covered Shares. For Covered Shares as to which any
Principal Holder is the Beneficial Owner but not the holder of record, the
Principal Holder shall cause any holder of record of such Covered Shares to
grant to the Grantees a proxy to the same effect as that described in this
Section 2.02. Parent may terminate this proxy with respect to any Principal
Holder at any time at his, her or its sole election by written notice provided
to the Principal Holder.

 

Section 2.03                             No Inconsistent Agreements.  The
Principal Holder hereby represents, warrants, covenants and agrees that, except
for this Agreement, the Principal Holder (a) has not entered into, and shall not
enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to the Covered Shares, (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy, consent or power of attorney with respect to the Covered Shares and
(c) has not taken and shall not knowingly take any action that would make any
representation or warranty of the Principal Holder contained herein untrue or
incorrect or have the effect of preventing or disabling the Principal Holder
from performing any of his, her or its obligations under this Agreement. The
Principal Holder hereby represents that all proxies, powers of attorney,
instructions or other requests given by the Principal Holder prior to the
execution of this Agreement in respect of the voting of the Principal Holder’s
Covered Shares which are still in effect, if any, are not irrevocable and the
Principal Holder hereby revokes (and agrees to take any necessary further action
to cause to be revoked) any all previous proxies, powers of attorney,
instructions or other requests with respect to the Principal Holder’s Covered
Shares.

 

ARTICLE III.
TENDERING

 

Section 3.01                             Tender of the Covered Shares.  As
promptly as practicable after the commencement of the Offer, and in any event no
later than the tenth (10th) Business Day following commencement of the Offer,
the Principal Holder shall validly tender into the Offer (and deliver any
certificates evidencing, to the extent such Covered Shares are in certificated
form) all of the Covered Shares Beneficially Owned by the Principal Holder in
accordance with

 

4

--------------------------------------------------------------------------------


 

the procedures set forth in the Offer Documents, free and clear of all
Encumbrances. If the Principal Holder acquires any Covered Shares after the
tenth (10th) Business Day following the commencement of the Offer, the Principal
Holder shall validly tender into the Offer (and deliver any certificates
evidencing, to the extent such Covered Shares are in certificated form) such
Covered Shares on or prior to the Expiration Date in accordance with the
procedures set forth in the Offer Documents, free and clear of all
Encumbrances.  Without limiting the generality of the foregoing, in connection
with tendering Covered Shares, the Principal Holder shall (a) deliver or cause
to be delivered to Purchaser (or its authorized agent), pursuant to the terms of
the Offer and prior to the Expiration Date, (i) a letter of transmittal with
respect to all of the Covered Shares complying with the terms of the Offer,
(ii) any Certificate, or agent’s message (or such other evidence, if any, of
transfer as the Paying Agent may reasonably request) in the case of any
Book-Entry Share, representing the Covered Shares, and (iii) all other documents
or instruments required to be delivered by other holders of Shares pursuant to
the terms of the Offer and (b) take all other action required to validly tender
or cause to be validly tendered into the Offer prior to the Expiration Date all
of the Covered Shares.

 

Section 3.02                             No Withdrawal.  The Principal Holder
agrees that once Covered Shares are tendered into the Offer, the Principal
Holder shall not withdraw, or permit to be withdrawn, any Covered Shares from
the Offer unless and until (i) the date that the Offer is terminated in
accordance with the Merger Agreement without the Purchaser purchasing all shares
tendered into the Offer in accordance with its terms or (ii) the termination of
this Agreement in accordance with Section 6.01.

 

Section 3.03                             Conditional Obligation. The Principal
Holder agrees that Purchaser’s obligation to accept for payment shares of
Covered Shares tendered into the Offer is subject to the terms and conditions of
the Merger Agreement and the Offer.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

Section 4.01                             Representations and Warranties of The
Principal Holder. The Principal Holder hereby represents and warrants to Parent
and Purchaser as follows:

 

(a)                                 Authorization; Validity of Agreement;
Necessary Action. The Principal Holder has the authority and legal capacity to
execute and deliver this Agreement, to perform his, her or its obligations
hereunder and to consummate the transactions contemplated hereby. The Principal
Holder, if it is a corporation, partnership, limited liability company, trust or
other entity, is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its organization.  This Agreement has been duly
executed and delivered by the Principal Holder and, assuming this Agreement
constitutes a valid and binding obligation of Purchaser and Parent, constitutes
a legal, valid and binding obligation of the Principal Holder, enforceable
against him, her or it in accordance with its terms, subject to the effect of
any bankruptcy, insolvency (including all Laws related to fraudulent transfers),
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and subject to the effect of general principles of equity. The execution and
delivery of this Agreement by the Principal Holder, the performance of his, her
or its obligations hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Principal Holder; and no other

 

5

--------------------------------------------------------------------------------


 

proceedings on the part of the Principal Holder are necessary to authorize this
Agreement, the performance of his, her or its obligations hereunder and the
consummation of the transactions contemplated hereby.

 

(b)                                 Ownership. The Principal Holder’s Existing
Shares are, and all of the Covered Shares owned by the Principal Holder from the
date hereof through and on the Acceptance Date will be, Beneficially Owned by
the Principal Holder. The Principal Holder has good and marketable title to the
Principal Holder’s Existing Shares, free and clear of any Encumbrances. Other
than the Existing Shares set forth on Schedule 1 hereto and shares of Common
Stock or derivative securities of which the Principal Holder or his, her or its
affiliates have shared Beneficial Ownership as disclosed in related filings
under Section 16 of the Securities Exchange Act of 1934, as of the date hereof
the Principal Holder does not Beneficially Own: (i) any securities of the
Company convertible into or exchangeable or exercisable for shares of capital
stock or other voting securities or equity interests of the Company, (ii) any
warrants, calls, options or other rights to acquire from the Company any capital
stock, voting securities, equity interests or securities convertible into or
exchangeable or exercisable for capital stock or voting securities of the
Company, or any stock appreciation rights, or (iii) “phantom” stock rights,
performance units or other rights to receive shares of Common Stock (or cash or
other economic benefit in respect thereof) on a deferred basis. The Principal
Holder has and will have at all times through the Acceptance Date sole voting
power (including the right to control such vote as contemplated herein), sole
power of disposition, sole power to issue instructions with respect to the
matters set forth in Article II and sole power to agree to all of the matters
set forth in this Agreement, in each case with respect to all of the Covered
Shares.

 

(c)                                  No Violation. The execution and delivery of
this Agreement by the Principal Holder does not, and the performance by the
Principal Holder of his, her or its obligations under this Agreement will not,
(i) conflict with or violate any provision of the certificate of incorporation,
bylaws or similar organizational documents of the Principal Holder, or
(ii) conflict with, result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, modification, acceleration or cancellation
of, or result in the creation of any Encumbrance on the properties or assets of
the Principal Holder pursuant to, any Contract or other instrument or obligation
to which the Principal Holder is a party or by which the Principal Holder,
and/or any of his, her or its assets or properties is bound, except for any of
the foregoing as would not, or would not reasonably be expected, either
individually or in the aggregate, to impair the ability of the Principal Holder
to perform his, her or its obligations hereunder or to consummate the
transactions contemplated hereby.

 

(d)                                 Consents and Approvals. The execution and
delivery of this Agreement by the Principal Holder does not, and the performance
by the Principal Holder of his, her or its obligations under this Agreement and
the consummation by the Principal Holder of the transactions contemplated hereby
will not, require the Principal Holder to obtain any consent, approval,
authorization or permit of, or to make any registration, declaration, filing
with or notification to, any Governmental Entity, except for any consent,
approval, authorization, permit, registration, declaration, filing or
notification required to be made, obtained or provided pursuant to applicable
securities Laws or as would not, or would not reasonably be expected, either

 

6

--------------------------------------------------------------------------------


 

individually or in the aggregate, to impair the ability of the Principal Holder
to perform his, her or its obligations hereunder or to consummate the
transactions contemplated hereby.

 

(e)                                  Absence of Litigation. As of the date
hereof, there are no actions, suits, investigations or proceedings (each, a
“Proceeding”) pending or, to the knowledge of the Principal Holder, threatened
by, against, or involving or affecting the Principal Holder and/or any of his,
her or its respective Affiliates before or by any Governmental Entity that would
reasonably be expected to impair the ability of the Principal Holder to perform
his, her or its obligations hereunder or to consummate the transactions
contemplated hereby.

 

(f)                                   Merger Agreement. The Principal Holder has
received and reviewed the Merger Agreement and has had the opportunity to ask
questions, and has received satisfactory answers thereto, from the management of
the Company regarding the Merger Agreement and the transactions contemplated by
the Merger Agreement.

 

(g)                                  Brokers. No broker, investment banker,
financial advisor or other Person is entitled to any brokerage, finders’,
advisory or similar fee in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Principal Holder.

 

Section 4.02                             Representations and Warranties of
Parent and Purchaser. Parent and Purchaser jointly and severally represent and
warrant as follows:

 

(a)                                 Authorization; Validity of Agreement;
Necessary Action. Each of Parent and Purchaser has the full power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Parent and Purchaser and, assuming this
Agreement constitutes a valid and binding obligation of the Principal Holder,
constitutes a legal, valid and binding obligation of each of Parent and
Purchaser, enforceable against them in accordance with its terms, subject to the
effect of any bankruptcy, insolvency (including all Laws related to fraudulent
transfers), reorganization, moratorium or similar Laws affecting creditors’
rights generally and subject to the effect of general principles of equity.

 

(b)                                 No Violation. The execution and delivery of
this Agreement by Parent and Purchaser does not, and the performance by Parent
and Purchaser of their respective obligations under this Agreement will not,
(i) conflict with or violate any provision of the certificate of incorporation,
bylaws or similar organizational documents of Parent or Purchaser, (ii) conflict
with or violate any Law, ordinance or regulation of any Governmental Entity,
applicable to Parent or Purchaser or by which any of their respective assets or
properties is bound or (iii) conflict with, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
modification, acceleration or cancellation of, or result in the creation of any
Encumbrance on the respective properties or assets of Parent or Purchaser
pursuant to, any Contract or other instrument or obligation to which Parent or
Purchaser is a party or by which Parent or Purchaser, and/or any of their
respective assets or properties is bound, except for any of the foregoing as
would not reasonably be expected, either individually or in the aggregate, to
materially impair

 

7

--------------------------------------------------------------------------------


 

the ability of Parent or Purchaser to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

 

(c)                                  Consents and Approvals. The execution and
delivery of this Agreement by Parent and Purchaser does not, and the performance
by each of Parent and Purchaser of its respective obligations under this
Agreement and the consummation by each of Parent and Purchaser of the
transactions contemplated hereby will not, require Parent or Purchaser to obtain
any consent, approval, authorization or permit of, or to make any registration,
declaration, filing with or notification to, any Governmental Entity, except for
any consent, approval, authorization, permit, registration, declaration, filing
or notification required to be made, obtained or provided pursuant to applicable
securities Laws or Competition Laws or as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
Parent or Purchaser to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

ARTICLE V.
OTHER COVENANTS

 

Section 5.01                             Prohibition on Transfers; Other
Actions. Until the termination of this Agreement in accordance with
Section 6.01, the Principal Holder agrees that it shall not (a) Transfer any of
the Covered Shares, Beneficial Ownership thereof or any other interest therein
or (b) enter into any agreement, arrangement or understanding with any Person,
or take any other action, that (i) violates or conflicts with or would
reasonably be expected to violate or conflict with the Principal Holder’s
representations, warranties, covenants and obligations under this Agreement or
(ii) impairs or would reasonably be expected to impair the ability of the
Principal Holder to perform his, her or its obligations hereunder or to
consummate the transactions contemplated hereby. Any Transfer in violation of
this provision shall be void ab initio.

 

Section 5.02                             Adjustments. In the event of a stock
split, stock dividend or distribution (including any dividend or distribution of
securities convertible into Common Stock), or any change in the Common Stock by
reason of any split-up, reverse stock split, reorganization, recapitalization,
combination, reclassification, exchange of shares or the like, the terms
“Existing Shares” and “Covered Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received as a result of any such event and the terms of
this Agreement shall apply to any of such shares, stock dividends or
distributions or securities as though owned by the Principal Holder on the date
of this Agreement, and the Principal Holder promptly shall notify Parent in
writing, promptly following such acquisition, of the number and type of any and
all such shares, stock dividends or distributions or securities.

 

Section 5.03                             Waiver of Dissenters Rights. The
Principal Holder hereby irrevocably waives, and agrees not to assert or perfect
any rights of appraisal or rights to dissent from the Merger (“Appraisal
Rights”) that the Principal Holder may have under applicable Laws or otherwise,
including Section 262 of the DGCL, a copy of which is attached hereto as
Exhibit A, by virtue of ownership of the Covered Shares, and covenants and
agrees not to commence, voluntarily aid in any way, prosecute, assign, transfer
or cause to be commenced any claim,

 

8

--------------------------------------------------------------------------------


 

action, cause of action, or other proceeding to seek (or file any petition
related to) any such Appraisal Right in respect of the Covered Shares in
connection with the Merger.

 

Section 5.04                             Limitation on Transfer. The Principal
Holder hereby agrees that he, she or it will not request that the Company
register the Transfer of any certificate or uncertificated interest representing
any of the Covered Shares, unless such Transfer is made in compliance with this
Agreement.

 

Section 5.05                             Litigation. The Principal Holder agrees
not to commence, join in, facilitate, assist or encourage, and agrees to take
all actions necessary to opt out of any class in any class action with respect
to, any claim or Proceeding against Parent, Purchaser, the Company or any of
their respective directors or officers related to the Merger Agreement, the
Offer or the Merger, including any claim or Proceeding (a) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Merger Agreement or (b) alleging a breach of any fiduciary duty
of any Person in connection with the evaluation, negotiation or entry into the
Merger Agreement.

 

Section 5.06                             No Frustration; No Solicitation.

 

The Principal Holder shall, and shall cause his, her or its Subsidiaries and
his, her or its and their Representatives to, immediately cease and cause to be
terminated all existing discussions or negotiations with any Person conducted
heretofore with respect to any Acquisition Proposal.  Without limiting the
generality of Section 5.06(a), during the Voting Period, the Principal Holder
shall not, and the Principal Holder shall not authorize any of his, her or its
Subsidiaries or affiliates (as defined in the Merger Agreement) and shall use
commercially reasonable efforts not to permit any of his, her or its
Subsidiaries’ or his, her or its affiliates’ Representatives to, directly or
indirectly, (i) solicit, initiate or knowingly facilitate or encourage an
Acquisition Proposal, (ii) furnish or disclose to any Third Party non-public
information (or afford access to any of the properties, assets, books or records
relating to the Company or any of its Subsidiaries) with respect to or in
furtherance of or which would reasonably be likely to lead to an Acquisition
Proposal, (iii) negotiate or engage in substantive discussions with any Third
Party with respect to an Acquisition Proposal or (iv) enter into any agreement
or agreement in principle with respect to an Acquisition Proposal; provided,
however, that in the event a Person submits an Acquisition Proposal to the
Company, the Principal Holder may hold discussions with such Person solely with
respect to the terms of a proposed support agreement with respect to the
transaction contemplated by such Acquisition Proposal following such time as the
Company is permitted to engage in discussions with such Person in accordance
with Section 6.3(d) of the Merger Agreement. Without limiting the foregoing, the
Principal Holder agrees that any action taken by his, her or its Subsidiaries
and his, her or its and their Representatives that would be a breach of this
Section 5.06, shall be deemed to be a breach of this Section 5.06 by the
Principal Holder.

 

Section 5.07                             Treatment of Equity Awards. If the
Principal Holder holds Company Restricted Shares, the Principal Holder further
acknowledges and agrees with the treatment of Company Restricted Shares
contemplated by the Merger Agreement and consents to such treatment with respect
to any and all Company Restricted Shares Beneficially Owned by the Principal
Holder.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI.
MISCELLANEOUS

 

Section 6.01                             Termination. This Agreement shall
terminate, and no party shall have any rights or obligations hereunder,
(a) automatically, without any notice or other action by any Person, upon the
earliest to occur of (i) the Effective Time, (ii) the Merger Agreement
Termination Date or (iii) the entry, without the prior written consent of the
Principal Holder, into any amendment or modification of the Merger Agreement
that results in a decrease in, or a change in the form of, the Offer Price or
the Merger Consideration or (b) with respect to any Principal Holder, upon the
mutual written agreement of Parent and the Principal Holder. Notwithstanding the
foregoing, the provisions of this Article VI (other than Section 6.04) shall
survive any termination of this Agreement without regard to any temporal
limitation. Neither the provisions of this Section 6.01 nor the termination of
this Agreement shall relieve any party hereto from any liability to any other
party arising out of or in connection with a prior breach of this Agreement.

 

Section 6.02                             No Ownership Interest. Nothing
contained in this Agreement shall be deemed to vest in Parent or Purchaser any
direct or indirect ownership or incidence of ownership of or with respect to any
Covered Shares. All rights, ownership and economic benefits of and relating to
the Covered Shares remain vested in and belong to the Principal Holder, and
nothing herein shall, or shall be construed to, grant Parent any power, sole or
shared, to direct or control the voting or disposition of any of the Covered
Shares, except as otherwise provided herein.

 

Section 6.03                             Expenses. Whether or not the
Transactions are consummated, all expenses incurred by any party to this
Agreement or on his, her or its behalf in connection with this Agreement and the
Transactions shall be paid by the party incurring those expenses.

 

Section 6.04                             Public Announcements. The Principal
Holder shall not issue any press release or make any public statement with
respect to the Offer, the Merger, the Merger Agreement or this Agreement without
the prior written consent of Parent, except as may be required by applicable Law
or the rules or regulations of any applicable United States securities exchange
or Governmental Entity to which the Principal Holder is subject, in which case
the Principal Holder shall use his, her or its commercially reasonable efforts
to allow Parent reasonable time to comment on such release or announcement in
advance of such issuance.  The Principal Holder (a) consents to and authorizes
the publication and disclosure by Parent and its Affiliates of his, her or its
identity and holdings of the Covered Shares and the nature of his, her or its
commitments and obligations under this Agreement (including, for the avoidance
of doubt, the disclosure of this Agreement) and any other information that
Parent reasonably determines is required to be disclosed by applicable Law in
any announcement, press release, the Offer Documents, the Company’s Schedule
14D-9 (in each case, including all schedules and documents filed with the SEC)
or any other disclosure document in connection with the Offer, the Merger, any
other Transaction or the transactions contemplated by the Merger Agreement,
(b) agrees to promptly give to Parent and the Company any information they may
reasonably require for the preparation of any such disclosure documents and
(c) agrees to promptly notify Parent and the Company of any required corrections
with respect to any written information supplied by he, she or it specifically
for use in any such disclosure document, if any, to the extent that any shall be
or have become false or misleading in any material respect.

 

10

--------------------------------------------------------------------------------


 

Section 6.05                             Notices. Any notices or other
communications required or permitted under, or otherwise given in connection
with, this Agreement shall be in writing and shall be deemed to have been duly
given (a) when delivered or sent if delivered in person or sent by facsimile
transmission (provided confirmation of facsimile transmission is obtained),
(b) on the next Business Day if transmitted by national overnight courier or
(c) on the date delivered if sent by email (provided confirmation of email
receipt is obtained and delivery is followed within one Business Day pursuant to
either clause (a) or (b)), in each case, as follows (or to such other Persons or
addressees as may be designated in writing by the party to receive such notice):

 

If to Parent or Purchaser to:

 

Wabash National Corporation

1000 Sagamore Parkway S.

Lafayette, Indiana 47905-4727

Telephone: (765) 771-5438

Facsimile: (765) 771-5308

Email: Jeff.Taylor@wabashnational.com

Attention: Jeffrey Taylor, Senior Vice President and CFO

 

with a copy (which shall not constitute notice) to:

 

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, Maryland 21202

Telephone: (410) 659-2700

Facsimile: (410) 659-2701

Email: michael.silver@hoganlovells.com and william.intner@hoganlovells.com

Attention: Michael J. Silver and William I. Intner

 

If to the Principal Holder, to:

 

 

 

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Email:

 

 

 

11

--------------------------------------------------------------------------------


 

 

with a copy (which shall not constitute notification) to:

 

Haynes and Boone, LLP

2323 Victory Ave., Suite 700

Dallas, Texas 75219

Telephone: (214) 651-5000

Facsimile: (214) 200-0636

Email: bruce.newsome@haynesboone.com

Attention: Bruce Newsome

 

 

Section 6.06                             Consents and Approval. For any matter
under this Agreement requiring the consent or approval of any party to be valid
and binding on the parties, such consent or approval must be in writing.

 

Section 6.07                             Counterparts. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
electronic transmission, including by e-mail attachment, shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 6.08                             Entire Agreement; No-Third Party
Beneficiaries. This Agreement and the Merger Agreement (and the schedules,
annexes and exhibits hereto and thereto) and the documents and instruments and
other agreements among the parties hereto and thereto as contemplated by or
referred to herein or therein, constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement is not intended to, and shall not, confer
upon any Person (other than the parties hereto and their respective successors
and permitted assigns) any rights, benefits, obligations, liabilities or
remedies hereunder. Each party hereto has participated in the drafting of this
Agreement, which each party acknowledges is the result of extensive negotiations
between the parties.

 

Section 6.09                             Assignment. No party may assign (by
operation of Law or otherwise) either this Agreement or any of his, her or its
rights, interests or obligations hereunder without the prior written consent of
the other parties, provided that Parent or Purchaser may assign its rights
hereunder to one or more other Affiliates of Parent or Purchaser.. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors. Any purported
assignment in violation of this Agreement will be void ab initio.

 

Section 6.10                             Governing Law; Consent to Jurisdiction;
Waiver of Trial by Jury.

 

(a)                                 This Agreement and all claims and causes of
action arising in connection herewith shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without regard to Laws that
may be applicable under conflicts of laws principles (whether of the

 

12

--------------------------------------------------------------------------------


 

State of Delaware or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of Delaware.

 

(b)                                 Each of the parties hereto irrevocably
agrees that any Proceeding with respect to this Agreement and the rights and
obligations arising in connection herewith, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by any other party hereto or his, her or its
successors or assigns, will be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such Proceeding for himself, herself or itself and in respect of
his, her or its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that he, she or it will not
bring any action relating to this Agreement or any of the transactions
contemplated hereby in any court other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any Proceeding with respect to this Agreement or
the transactions contemplated hereby, (i) any claim that he, she or it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 6.10, (ii) any
claim that he, she or it or his, her or its property is exempt or immune from
the jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable Law, any claim that
(A) the Proceeding in such court is brought in an inconvenient forum, (B) the
venue of such Proceeding is improper or (C) this Agreement, or the subject
matter hereof, may not be enforced in or by such courts.  Each of the parties
hereto agrees that a final judgment in any such Proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 6.05 and
agrees that service made in such manner shall have the same legal force and
effect as if served upon such party personally within the State of Delaware. 
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by Law.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE HE, SHE OR IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT HE, SHE OR IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) HE, SHE OR IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) HE, SHE
OR IT MAKES SUCH WAIVERS

 

13

--------------------------------------------------------------------------------


 

VOLUNTARILY AND (IV) HE, SHE OR IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10(c).

 

(d)                                 Specific Performance. The parties hereto
agree that if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, irreparable
damage would occur, no adequate remedy at Law would exist and damages would be
difficult to determine, and accordingly, (a) the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to specific
performance of the terms hereof, in each case in the Court of Chancery of the
State of Delaware or, if such court shall not have jurisdiction, any state or
federal court of the United States of America having jurisdiction, this being in
addition to any other remedy to which they are entitled at Law or in equity,
(b) the parties waive any requirement for the securing or posting of any bond in
connection with the obtaining of any specific performance or injunctive relief
and (c) the parties will waive, in any action for specific performance, the
defense of adequacy of a remedy at Law.  A party’s pursuit of specific
performance at any time will not be deemed an election of remedies or waiver of
the right to pursue any other right or remedy to which such party may be
entitled, including the right to pursue remedies for liabilities or damages
incurred or suffered by such party in the case of a breach of this Agreement
involving fraud or willful or intentional misconduct.

 

(e)                                  Amendment; Waiver. Subject to applicable
Law and subject to the other provisions of this Agreement, this Agreement may be
amended by the parties hereto at any time prior to the Effective Time by
execution of an instrument in writing signed on behalf of each of Parent,
Purchaser and the Principal Holder. At any time and from time to time prior to
the Effective Time, any party or parties hereto may, to the extent legally
allowed and except as otherwise set forth herein, (a) extend the time for the
performance of any of the obligations or other acts of the other party or
parties hereto, as applicable, (b) waive any inaccuracies in the representations
and warranties made to such party or parties hereto contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions for the benefit of such party or parties hereto
contained herein. Any agreement on the part of a party or parties hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party or parties, as applicable. Any delay in
exercising any right under this Agreement shall not constitute a waiver of such
right.

 

(f)                                   Severability. In the event that any
provision of this Agreement, or the application thereof, becomes or is declared
by a court of competent jurisdiction to be illegal, void or unenforceable, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
parties further agree to negotiate in good faith in an effort to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the maximum extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

(g)                                  Action by Stockholder Capacity Only. Each
of Parent and Purchaser acknowledges that the Principal Holder has entered into
this Agreement solely in his, her or its capacity as the record and/or
beneficial owner of the Covered Shares (and not in any other capacity). Nothing
herein shall limit or affect any actions taken by, or require the Principal

 

14

--------------------------------------------------------------------------------


 

Holder to take any action with respect to, any director or officer of the
Company and any actions taken (whatsoever), or failure to take any actions
(whatsoever), by any director or officer of the Company in such capacity shall
not be deemed to constitute a breach of this Agreement.

 

 

Section 6.11                             Further Assurance. The Principal Holder
shall execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper, or advisable under applicable Laws, to perform its obligations under
this Agreement.

 

[Remainder of this page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

 

WABASH NATIONAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

REDHAWK ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Tender and Voting Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Principal Holder has caused this Agreement to be signed
as of the date first written above.

 

 

PRINCIPAL HOLDER

 

 

 

 

 

[Name]

 

[Signature Page to Tender and Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EXISTING SHARES

 

Class A Common Stock

       shares

 

 

Class B Common Stock

       shares

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECTION 262 OF THE DGCL

 

[Attached]

 

--------------------------------------------------------------------------------


 

SECTION 262 OF THE
DELAWARE GENERAL CORPORATION LAW
RIGHTS OF APPRAISAL

 

Appraisal Rights.

 

(a)           Any stockholder of a corporation of this State who holds shares of
stock on the date of the making of a demand pursuant to subsection (d) of this
section with respect to such shares, who continuously holds such shares through
the effective date of the merger or consolidation, who has otherwise complied
with subsection (d) of this section and who has neither voted in favor of the
merger or consolidation nor consented thereto in writing pursuant to § 228 of
this title shall be entitled to an appraisal by the Court of Chancery of the
fair value of the stockholder’s shares of stock under the circumstances
described in subsections (b) and (c) of this section. As used in this section,
the word “stockholder” means a holder of record of stock in a corporation; the
words “stock” and “share” mean and include what is ordinarily meant by those
words; and the words “depository receipt” mean a receipt or other instrument
issued by a depository representing an interest in 1 or more shares, or
fractions thereof, solely of stock of a corporation, which stock is deposited
with the depository.

 

(b)           Appraisal rights shall be available for the shares of any class or
series of stock of a constituent corporation in a merger or consolidation to be
effected pursuant to § 251 (other than a merger effected pursuant to § 251(g) of
this title and, subject to paragraph (b)(3) of this section, § 251(h) of this
title), § 252, § 254, § 255, § 256, § 257, § 258, § 263 or § 264 of this title:

 

(1)           Provided, however, that, except as expressly provided in §
363(b) of this title, no appraisal rights under this section shall be available
for the shares of any class or series of stock, which stock, or depository
receipts in respect thereof, at the record date fixed to determine the
stockholders entitled to receive notice of the meeting of stockholders to act
upon the agreement of merger or consolidation, were either: (i) listed on a
national securities exchange or (ii) held of record by more than 2,000 holders;
and further provided that no appraisal rights shall be available for any shares
of stock of the constituent corporation surviving a merger if the merger did not
require for its approval the vote of the stockholders of the surviving
corporation as provided in § 251(f) of this title.

 

(2)           Notwithstanding paragraph (b)(1) of this section, appraisal rights
under this section shall be available for the shares of any class or series of
stock of a constituent corporation if the holders thereof are required by the
terms of an agreement of merger or consolidation pursuant to §§ 251, 252, 254,
255, 256, 257, 258, 263 and 264 of this title to accept for such stock anything
except:

 

a.             Shares of stock of the corporation surviving or resulting from
such merger or consolidation, or depository receipts in respect thereof;

 

b.             Shares of stock of any other corporation, or depository receipts
in respect thereof, which shares of stock (or depository receipts in respect
thereof) or depository receipts at

 

A- 1

--------------------------------------------------------------------------------


 

the effective date of the merger or consolidation will be either listed on a
national securities exchange or held of record by more than 2,000 holders;

 

c.             Cash in lieu of fractional shares or fractional depository
receipts described in the foregoing paragraphs (b)(2)a. and b. of this section;
or

 

d.             Any combination of the shares of stock, depository receipts and
cash in lieu of fractional shares or fractional depository receipts described in
the foregoing paragraphs (b)(2)a., b. and c. of this section.

 

(3)           In the event all of the stock of a subsidiary Delaware corporation
party to a merger effected under § 251(h), § 253 or § 267 of this title is not
owned by the parent immediately prior to the merger, appraisal rights shall be
available for the shares of the subsidiary Delaware corporation.

 

(4)           In the event of an amendment to a corporation’s certificate of
incorporation contemplated by § 363(a) of this title, appraisal rights shall be
available as contemplated by § 363(b) of this title, and the procedures of this
section, including those set forth in subsections (d) and (e) of this section,
shall apply as nearly as practicable, with the word “amendment” substituted for
the words “merger or consolidation”, and the word “corporation” substituted for
the words “constituent corporation” and/or “surviving or resulting corporation”.

 

(c)           Any corporation may provide in its certificate of incorporation
that appraisal rights under this section shall be available for the shares of
any class or series of its stock as a result of an amendment to its certificate
of incorporation, any merger or consolidation in which the corporation is a
constituent corporation or the sale of all or substantially all of the assets of
the corporation. If the certificate of incorporation contains such a provision,
the provisions of this section, including those set forth in subsections (d),
(e) and (g) of this section, shall apply as nearly as is practicable.

 

(d)           Appraisal rights shall be perfected as follows:

 

(1)           If a proposed merger or consolidation for which appraisal rights
are provided under this section is to be submitted for approval at a meeting of
stockholders, the corporation, not less than 20 days prior to the meeting, shall
notify each of its stockholders who was such on the record date for notice of
such meeting (or such members who received notice in accordance with § 255(c) of
this title) with respect to shares for which appraisal rights are available
pursuant to subsection (b) or (c) of this section that appraisal rights are
available for any or all of the shares of the constituent corporations, and
shall include in such notice a copy of this section and, if 1 of the constituent
corporations is a nonstock corporation, a copy of § 114 of this title. Each
stockholder electing to demand the appraisal of such stockholder’s shares shall
deliver to the corporation, before the taking of the vote on the merger or
consolidation, a written demand for appraisal of such stockholder’s shares. Such
demand will be sufficient if it reasonably informs the corporation of the
identity of the stockholder and that the stockholder intends thereby to demand
the appraisal of such stockholder’s shares. A proxy or vote against the merger
or consolidation shall not constitute such a demand. A stockholder electing to
take such action must do so by a separate written demand as herein provided.
Within 10 days after the effective date of

 

A- 2

--------------------------------------------------------------------------------


 

such merger or consolidation, the surviving or resulting corporation shall
notify each stockholder of each constituent corporation who has complied with
this subsection and has not voted in favor of or consented to the merger or
consolidation of the date that the merger or consolidation has become effective;
or

 

(2)           If the merger or consolidation was approved pursuant to § 228, §
251(h), § 253, or § 267 of this title, then either a constituent corporation
before the effective date of the merger or consolidation or the surviving or
resulting corporation within 10 days thereafter shall notify each of the holders
of any class or series of stock of such constituent corporation who are entitled
to appraisal rights of the approval of the merger or consolidation and that
appraisal rights are available for any or all shares of such class or series of
stock of such constituent corporation, and shall include in such notice a copy
of this section and, if 1 of the constituent corporations is a nonstock
corporation, a copy of § 114 of this title. Such notice may, and, if given on or
after the effective date of the merger or consolidation, shall, also notify such
stockholders of the effective date of the merger or consolidation. Any
stockholder entitled to appraisal rights may, within 20 days after the date of
mailing of such notice or, in the case of a merger approved pursuant to §
251(h) of this title, within the later of the consummation of the offer
contemplated by § 251(h) of this title and 20 days after the date of mailing of
such notice, demand in writing from the surviving or resulting corporation the
appraisal of such holder’s shares. Such demand will be sufficient if it
reasonably informs the corporation of the identity of the stockholder and that
the stockholder intends thereby to demand the appraisal of such holder’s shares.
If such notice did not notify stockholders of the effective date of the merger
or consolidation, either (i) each such constituent corporation shall send a
second notice before the effective date of the merger or consolidation notifying
each of the holders of any class or series of stock of such constituent
corporation that are entitled to appraisal rights of the effective date of the
merger or consolidation or (ii) the surviving or resulting corporation shall
send such a second notice to all such holders on or within 10 days after such
effective date; provided, however, that if such second notice is sent more than
20 days following the sending of the first notice or, in the case of a merger
approved pursuant to § 251(h) of this title, later than the later of the
consummation of the offer contemplated by § 251(h) of this title and 20 days
following the sending of the first notice, such second notice need only be sent
to each stockholder who is entitled to appraisal rights and who has demanded
appraisal of such holder’s shares in accordance with this subsection. An
affidavit of the secretary or assistant secretary or of the transfer agent of
the corporation that is required to give either notice that such notice has been
given shall, in the absence of fraud, be prima facie evidence of the facts
stated therein. For purposes of determining the stockholders entitled to receive
either notice, each constituent corporation may fix, in advance, a record date
that shall be not more than 10 days prior to the date the notice is given,
provided, that if the notice is given on or after the effective date of the
merger or consolidation, the record date shall be such effective date. If no
record date is fixed and the notice is given prior to the effective date, the
record date shall be the close of business on the day next preceding the day on
which the notice is given.

 

(e)           Within 120 days after the effective date of the merger or
consolidation, the surviving or resulting corporation or any stockholder who has
complied with subsections (a) and (d) of this section hereof and who is
otherwise entitled to appraisal rights, may commence an appraisal proceeding by
filing a petition in the Court of Chancery demanding a determination of the
value of the stock of all such stockholders. Notwithstanding the foregoing, at
any time within 60 days

 

A- 3

--------------------------------------------------------------------------------


 

after the effective date of the merger or consolidation, any stockholder who has
not commenced an appraisal proceeding or joined that proceeding as a named party
shall have the right to withdraw such stockholder’s demand for appraisal and to
accept the terms offered upon the merger or consolidation. Within 120 days after
the effective date of the merger or consolidation, any stockholder who has
complied with the requirements of subsections (a) and (d) of this section
hereof, upon written request, shall be entitled to receive from the corporation
surviving the merger or resulting from the consolidation a statement setting
forth the aggregate number of shares not voted in favor of the merger or
consolidation and with respect to which demands for appraisal have been received
and the aggregate number of holders of such shares. Such written statement shall
be mailed to the stockholder within 10 days after such stockholder’s
written request for such a statement is received by the surviving or resulting
corporation or within 10 days after expiration of the period for delivery of
demands for appraisal under subsection (d) of this section hereof, whichever is
later. Notwithstanding subsection (a) of this section, a person who is the
beneficial owner of shares of such stock held either in a voting trust or by a
nominee on behalf of such person may, in such person’s own name, file a petition
or request from the corporation the statement described in this subsection.

 

(f)            Upon the filing of any such petition by a stockholder, service of
a copy thereof shall be made upon the surviving or resulting corporation, which
shall within 20 days after such service file in the office of the Register in
Chancery in which the petition was filed a duly verified list containing the
names and addresses of all stockholders who have demanded payment for their
shares and with whom agreements as to the value of their shares have not been
reached by the surviving or resulting corporation. If the petition shall be
filed by the surviving or resulting corporation, the petition shall be
accompanied by such a duly verified list. The Register in Chancery, if so
ordered by the Court, shall give notice of the time and place fixed for the
hearing of such petition by registered or certified mail to the surviving or
resulting corporation and to the stockholders shown on the list at the addresses
therein stated. Such notice shall also be given by 1 or more publications at
least 1 week before the day of the hearing, in a newspaper of general
circulation published in the City of Wilmington, Delaware or such publication as
the Court deems advisable. The forms of the notices by mail and by publication
shall be approved by the Court, and the costs thereof shall be borne by the
surviving or resulting corporation.

 

(g)           At the hearing on such petition, the Court shall determine the
stockholders who have complied with this section and who have become entitled to
appraisal rights. The Court may require the stockholders who have demanded an
appraisal for their shares and who hold stock represented by certificates to
submit their certificates of stock to the Register in Chancery for notation
thereon of the pendency of the appraisal proceedings; and if any stockholder
fails to comply with such direction, the Court may dismiss the proceedings as to
such stockholder. If immediately before the merger or consolidation the shares
of the class or series of stock of the constituent corporation as to which
appraisal rights are available were listed on a national securities exchange,
the Court shall dismiss the proceedings as to all holders of such shares who are
otherwise entitled to appraisal rights unless (1) the total number of shares
entitled to appraisal exceeds 1% of the outstanding shares of the class or
series eligible for appraisal, (2) the value of the consideration provided in
the merger or consolidation for such total number of shares exceeds $1 million,
or (3) the merger was approved pursuant to § 253 or § 267 of this title.

 

A- 4

--------------------------------------------------------------------------------


 

(h)           After the Court determines the stockholders entitled to an
appraisal, the appraisal proceeding shall be conducted in accordance with the
rules of the Court of Chancery, including any rules specifically governing
appraisal proceedings. Through such proceeding the Court shall determine the
fair value of the shares exclusive of any element of value arising from the
accomplishment or expectation of the merger or consolidation, together with
interest, if any, to be paid upon the amount determined to be the fair value. In
determining such fair value, the Court shall take into account all relevant
factors. Unless the Court in its discretion determines otherwise for good cause
shown, and except as provided in this subsection, interest from the effective
date of the merger through the date of payment of the judgment shall be
compounded quarterly and shall accrue at 5% over the Federal Reserve discount
rate (including any surcharge) as established from time to time during the
period between the effective date of the merger and the date of payment of the
judgment. At any time before the entry of judgment in the proceedings, the
surviving corporation may pay to each stockholder entitled to appraisal an
amount in cash, in which case interest shall accrue thereafter as provided
herein only upon the sum of (1) the difference, if any, between the amount so
paid and the fair value of the shares as determined by the Court, and
(2) interest theretofore accrued, unless paid at that time. Upon application by
the surviving or resulting corporation or by any stockholder entitled to
participate in the appraisal proceeding, the Court may, in its discretion,
proceed to trial upon the appraisal prior to the final determination of the
stockholders entitled to an appraisal. Any stockholder whose name appears on the
list filed by the surviving or resulting corporation pursuant to subsection
(f) of this section and who has submitted such stockholder’s certificates of
stock to the Register in Chancery, if such is required, may participate fully in
all proceedings until it is finally determined that such stockholder is not
entitled to appraisal rights under this section.

 

(i)            The Court shall direct the payment of the fair value of the
shares, together with interest, if any, by the surviving or resulting
corporation to the stockholders entitled thereto. Payment shall be so made to
each such stockholder, in the case of holders of uncertificated stock forthwith,
and the case of holders of shares represented by certificates upon the surrender
to the corporation of the certificates representing such stock. The Court’s
decree may be enforced as other decrees in the Court of Chancery may be
enforced, whether such surviving or resulting corporation be a corporation of
this State or of any state.

 

(j)            The costs of the proceeding may be determined by the Court and
taxed upon the parties as the Court deems equitable in the circumstances. Upon
application of a stockholder, the Court may order all or a portion of the
expenses incurred by any stockholder in connection with the appraisal
proceeding, including, without limitation, reasonable attorney’s fees and the
fees and expenses of experts, to be charged pro rata against the value of all
the shares entitled to an appraisal.

 

(k)           From and after the effective date of the merger or consolidation,
no stockholder who has demanded appraisal rights as provided in subsection
(d) of this section shall be entitled to vote such stock for any purpose or to
receive payment of dividends or other distributions on the stock (except
dividends or other distributions payable to stockholders of record at a date
which is prior to the effective date of the merger or consolidation); provided,
however, that if no petition for an appraisal shall be filed within the time
provided in subsection (e) of this section, or if such stockholder shall deliver
to the surviving or resulting corporation a written withdrawal of such
stockholder’s demand for an appraisal and an acceptance of the merger or
consolidation, either

 

A- 5

--------------------------------------------------------------------------------


 

within 60 days after the effective date of the merger or consolidation as
provided in subsection (e) of this section or thereafter with the written
approval of the corporation, then the right of such stockholder to an appraisal
shall cease. Notwithstanding the foregoing, no appraisal proceeding in the Court
of Chancery shall be dismissed as to any stockholder without the approval of the
Court, and such approval may be conditioned upon such terms as the Court deems
just; provided, however that this provision shall not affect the right of any
stockholder who has not commenced an appraisal proceeding or joined that
proceeding as a named party to withdraw such stockholder’s demand for appraisal
and to accept the terms offered upon the merger or consolidation within 60 days
after the effective date of the merger or consolidation, as set forth in
subsection (e) of this section.

 

(l)            The shares of the surviving or resulting corporation to which the
shares of such objecting stockholders would have been converted had they
assented to the merger or consolidation shall have the status of authorized and
unissued shares of the surviving or resulting corporation.

 

A- 6

--------------------------------------------------------------------------------